Citation Nr: 0014639	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from treatment 
at a VA facility from August 1984 to January 1985, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from April 1996 rating actions, with 
which the appellant expressed disagreement in May 1996.  A 
statement of the case was issued in May 1996, and a 
substantive appeal was received in September 1996.  A 
hearing, at which the appellant testified, was conducted at 
the RO in April 1997, and a supplemental statement of the 
case was issued in June 1997.  Thereafter, the case was 
forwarded to the Board.  In April 1998, the Board remanded 
the matter for additional development, and a supplemental 
statement of the case was issued in October 1999.  The case 
has since been returned to the Board.


FINDINGS OF FACT

1.  The veteran died in October 1995, at which time he was 
service connected for the residuals of malaria, which had 
been assigned a noncompensable disability rating since 1948. 

2.  The Certificate of the Death reflects that the immediate 
cause of the veteran's death was ischemic cardiomyopathy, due 
to or as a consequence of coronary artery disease; and that 
hepatic insufficiency and renal insufficiency were other 
significant conditions contributing to death but not 
resulting in the underlying cause. 

3.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, or a disability 
that was the consequence of any VA hospitalization or medical 
or surgical treatment, caused or contributed substantially or 
materially to cause the death of the veteran.  

4.  While hospitalized at the Charleston, South Carolina, VA 
Medical Center between August 1984 and October 1984, the 
veteran underwent a total gastrectomy, omentectomy, and 
esophagojejunostomy.

5.  As a result of the veteran's 1984 surgery, he developed 
dumping syndrome, which was a necessary consequence of that 
surgery.  






CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The criteria by which dependency and indemnity 
compensation may be awarded under the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1999).  

3.  The criteria by which compensation may be awarded under 
the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed to have resulted from treatment at a VA 
facility from August 1984 to January 1985, for accrued 
benefits purposes, are not met.  38 U.S.C.A. § 1151, 5121 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.358, 3.800, 3.1000 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated as the United States Court of 
Appeals for Veterans Claims effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must, singly or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was an actual, causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular-renal disease, including hypertension, even if 
not shown in service, may be presumed if it became manifest 
to a degree of 10 percent disabling during the first year 
after the veteran's separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Appeals for Veterans Claims 
has also held that there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of a claim is presumed to be 
true for purposes of determining whether it is well grounded; 
however, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of the death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the record in this case reflects that the veteran 
died while an in-patient at a private hospital, Trident 
Regional Medical Center.  His Certificate of the Death 
reflects that the immediate cause of death was ischemic 
cardiomyopathy, due to or as a consequence of coronary artery 
disease.  Hepatic insufficiency and renal insufficiency were 
listed as other significant conditions contributing to death 
not resulting in the underlying cause.  The Board also notes 
that, at the time of his death, the veteran was service 
connected for the residuals of malaria, which had been rated 
as noncompensably disabling since 1948.   

A review of the veteran's service medical records fails to 
show any on which there were problems noted with respect to 
the veteran's heart, liver, or kidneys.  When examined in 
connection with his discharge from service in November 1945, 
it was specifically recorded that no defects were noted.  

The first medical records associated with the claims file 
showing any liver-related problems are dated in the 1980's, 
some 40 years after the veteran's separation from service.  
The earliest record reflecting any renal disorder is dated in 
1995, and the earliest reference to heart problems was a 1992 
record, on which a reference was made to coronary artery 
bypass grafting performed 7 years earlier.  None of those 
records, however, contains any indication that the veteran's 
military service, or his service-connected disability, was 
considered to be implicated in the ischemic cardiomyopathy, 
coronary artery disease, hepatic insufficiency, and renal 
insufficiency which caused or contributed to the veteran's 
death. 

Since the heart, liver and kidney problems listed on the 
veteran's Certificate of Death were first shown many decades 
after service, and they have not been linked by any medical 
professional to either service or a service-connected 
disability, there is no basis for establishing service 
connection for these disabilities.  In view of that 
conclusion, as well as the absence of any competent medical 
evidence linking the disability for which the veteran was 
service-connected to his death, there is no plausible basis 
for finding that service-connected disability contributed 
materially to the veteran's death.

As there has been no competent medical evidence presented 
showing that a service-connected disability played any role 
in the veteran's death, the appellant has not met the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim for entitlement 
to service connection for the cause of the veteran's death is 
well grounded, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As claims which are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for the cause 
of the veteran's death must be denied.  

II.  Entitlement to benefits under 38 U.S.C.A. § 1151 

Although the foregoing claim for service connection for the 
cause of the veteran's death was developed on appeal and, 
therefore, required a formal decision by the Board, the 
appellant's primary contention in this case has been that it 
was inappropriate treatment provided to the veteran, by VA 
medical personnel, that eventually caused him to die.  This 
raises the question of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151. 

Under the statutory criteria applicable to this aspect of her 
appeal, and as the claim was filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As indicated above, the appellant's request for benefits, 
pursuant to the provisions of section 1151, was received in 
March 1996.  Therefore, under the statute and the opinion of 
the General Counsel cited above, the appellant's claim must 
be adjudicated under the version of section 1151 extant 
before the enactment of the statutory amendment, i.e., 
neither VA fault nor an event not reasonably foreseeable 
would be required for this claim to be granted.  

Turning to the merits of the appellant's claim, it must be 
observed that any claimant seeking benefits under the law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has also held that 
the requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service-connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).

In the case at hand, the evidence does show that the 
appellant's claims for benefits under the provisions of 
section 1151 are well grounded, in that there is medical 
evidence that the veteran sustained additional disability as 
a result of surgery performed at a VA hospital in 1984.  That 
threshold requirement having been met, we must now turn to 
the question of whether the obligation to assist the 
appellant in developing evidence pertaining to the claim, as 
required by 38 U.S.C.A. § 5107(a), has been satisfied.  In 
this regard, we note that the records of the veteran's VA 
treatment in question have been obtained, as well as much of 
his subsequent treatment records.  In addition, the record 
includes the veteran's terminal hospitalization discharge 
summary, numerous opinions from private physicians who had 
treated the veteran during his lifetime, and an opinion from 
a VA physician.  Furthermore, there has been no contention 
made that additional pertinent records are available.  Under 
these circumstances, we conclude that the duty to assist the 
appellant in the development of her claim has been satisfied.  

As to the evidence currently before us, it shows that, 
between May and July 1984, the veteran was undergoing 
treatment for gastric ulcer disease at the VA Medical Center 
in Charleston, South Carolina.  In late July 1984, a biopsy 
was performed on fragments of mucosa from the 
gastrointestinal tract.  The pathological report prepared in 
connection with that, and dated in early August 1984, 
revealed findings that were considered to represent a gastric 
carcinoma.  Shortly thereafter, the veteran was admitted to 
the VA hospital, where he underwent a total gastrectomy, 
omentectomy, and esophagojejunostomy.  

Following the veteran's discharge from this hospitalization 
in early October 1984, a report was received from the Armed 
Forces Institute of Pathology (AFIP), analyzing the veteran's 
stomach biopsy.  After examining the tissue that had been 
provided, AFIP personnel concluded that the veteran did not 
have cancer, but instead, an ulcer with considerable atypia, 
which appeared to be reactive and regenerative rather than 
neoplastic.  Although this later became of apparent  
considerable import to the veteran during his lifetime, and 
the appellant now, the records do not reflect that this 
information altered the veteran's follow-up treatment.  In 
any event, subsequently dated records reflect that the 
veteran developed a small bowel fistula, for which he was 
hospitalized in November and December 1984.  While 
hospitalized, the veteran was taken completely off oral 
feedings and started on hyperalimentation.  After 
approximately two weeks, the fistula was noted to have closed 
off, and the veteran was then discharged from the hospital at 
the end of December 1984.  

It has been contended that, following the veteran's discharge 
from the VA hospital in December 1984, he developed severe 
diarrhea, which was believed to have been a consequence of 
the 1984 gastrectomy.  This is essentially the disability 
upon which the claim for benefits under section 1151 is 
based.  In point of fact, the medical evidence of record 
supports this contention, insofar as it shows the onset of 
dumping syndrome with severe diarrhea following the 1984 
surgery, and that this disability was considered by those 
treating the veteran during his lifetime to have been caused 
by his 1984 surgery.  See statements from Christopher J. 
Lahr, MD, dated in January 1994, April 1994, June 1995, and 
April 1997; and those statements from Bright Williamson, MD, 
dated in April 1994 and June 1995.  See also the VA medical 
opinion dated in August 1999, regarding this subject.  

Under the circumstances described above, it is apparent that 
the veteran did develop additional disability as a result of 
his VA treatment, as has been contended.  In order to 
establish entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, however, the evidence must also show 
that this additional disability was not a necessary 
consequence of his surgery.  Thus, were the evidence to show 
that the dumping syndrome with diarrhea was either certain to 
result from, or intended to result from, the surgical 
treatment provided, the criteria to award benefits under 
section 1151 would not be met.  

With respect to this question regarding the necessary 
consequences of the veteran's 1984 surgery, one may 
reasonably conclude, without resort to medical experts, that 
the onset of dumping syndrome with severe diarrhea was not 
the purpose for which the surgery was performed.  One does 
not undergo treatment with the intention of acquiring those 
symptoms.  On the other hand, however, resolving the question 
of whether this condition was certain to result from the 
veteran's surgery to treat his gastric ulcer disease (and 
what was thought to be cancer) does require medical 
expertise, since it is beyond the competence of a lay person 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra; Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In this regard, the only medical evidence 
that directly addresses this question is the opinion obtained 
from a VA physician in August 1999.  In that opinion, in 
which the veteran's pertinent medical history was summarized, 
the ultimate conclusion was that dumping syndrome "is almost 
invariably certain to follow in the clinical course of post 
gastrectomy."

Given this evidence showing that dumping syndrome invariably 
follows the type of surgery which the veteran underwent in 
1984, we conclude that the additional disability the veteran 
developed as a result of his 1984 surgery was a necessary 
consequence of that surgery.  Accordingly, the criteria 
permitting an award of benefits under the provisions of 
section 1151 for that disability are not met, and the 
appellant's claim for compensation under this law, for 
accrued benefits purposes, must be denied.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

With respect to the appellant's claim for entitlement to an 
award of dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151, the same rationale for precluding an 
award of benefits under section 1151, on an accrued basis, 
applies for denying an award of dependency and indemnity 
compensation benefits under this law.  Simply stated, the 
evidence shows that the additional disability which arose 
from the 1984 surgery performed at a VA medical facility was 
a necessary consequence of that surgery.  As such, there is 
no basis for awarding benefits under the provisions of 
section 1151.  Moreover, even if there were a basis for 
awarding the appellant compensation under section 1151, on an 
accrued basis, for the dumping syndrome that afflicted the 
veteran during his lifetime, the medical evidence of record 
does not show that the veteran's dumping syndrome caused or 
contributed substantially or materially to death.  That 
disability was not mentioned on the Certificate of Death, 
and, while it was listed as one of the diagnoses in the 
veteran's terminal hospital discharge summary, it was not 
described in the accompanying narrative as having been the 
subject of specific treatment.  In view of this, the Board 
concludes that it did not materially contribute to the cause 
of the veteran's death.  Therefore, there is no basis for 
awarding the appellant dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151.   

In reaching this conclusion, we note that the appellant has 
also expressed her belief that the surgery the veteran had in 
1984 would not have been performed if it had been known, at 
the time, that the diagnosis of cancer was erroneous.  As 
such, she is apparently contending that all consequences of 
that surgery, whether necessary or not, may provide a basis 
for awarding benefits under section 1151.  It must be 
observed, however, that, while it was eventually determined 
that the veteran did not have cancer as originally thought, 
there is no medical evidence showing that the surgery that 
was performed was inappropriate for treating the ulcer 
disease that was present.  In view of that, it may be 
concluded, on the current record, that the surgery that was 
performed on the veteran in 1984 was appropriate, and that 
any residual disability arising from that surgery was a 
necessary consequence of it.  Therefore, although we 
recognize that the appellant's contentions in this regard are 
sincerely felt, they do not provide a basis for an award of 
benefits under section 1151.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim"); 
and Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from treatment 
at a VA facility from August 1984 to January 1985, for 
accrued benefits purposes, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

